Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
15, 2019.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-19-00598-CV


                         S. EMANUEL LIN, Appellant

                                        V.

 ESTATE OF KENNETH JAMES WILCHENSKI AND ROBERT FLOYD
               SUE TRUCKING, INC., Appellees

                   On Appeal from the 269th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2016-62142


                         MEMORANDUM OPINION

      This is an appeal from an order signed July 10, 2019. On August 9, 2019,
appellant S. Emanuel Lin filed a motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

      Panel consists of Justices Chief Justice Frost and Justices Wise and Hassan.